DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 4-6, 8-10, 12-14, 16-18, 20-22, 24-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2 4-6, 8-10, 12-14, 16-18, 20-22, 24-33 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, transmitting, by a user-level background process running on the first node, a message to each other node in the plurality of nodes requesting a count of a total number of deduplicated data blocks of the storage object that are stored on a local storage component of said each other node, the message including identifiers for the deduplicated data blocks of the storage object; receiving, by the user-level background process, the counts of deduplicated data blocks from the other nodes; determining, by the user-level background process, a second node in the plurality of nodes that returned the highest count of deduplicated data blocks for the storage object; updating, by the user-level background process, a data structure maintained on the first node with an entry that includes an identifier of the storage object and an identifier of the second node; and at a time of performing a load balancing operation with respect to the storage object: retrieving the entry from the data structure; determining whether the second node identified in the entry is available; and if the second node is available, moving the storage object from the first node to the second node; as disclosed in independent claim 1.
For at least similar reasons, independent claims 9, 17 and 31-33 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





6/7/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154